 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526New Era Cap Co. and Valerie Baldwin and CWA, PPMW Sector. Cases 3ŒCAŒ21227 and 3ŒCAŒ21274 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE On July 9, 1999, Administrative Law Judge Richard H. Beddow Jr. issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel and Charging Party filed answering briefs.  The Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in the light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Or-der, and adopts the recommended Order as modified.1. 1. We adopt the judge™s finding that Buffalo Plant Manager Farallo impliedly threatened to close or move the Respondent™s business if employees voted in favor of affiliation with the Communication Workers of America (CWA), in violation of Section 8(a)(1) of the Act.  Con-trary to the judge, however, we do not find that Supervi-sor Mike Selinski threatened employees with plant clo-sure and informed them that it was futile to attempt to affiliate with the CWA, in violation of Section 8(a)(1). These allegations were not set forth in the amended complaint.  It was not until the General Counsel™s posthearing brief that these statements were alleged to be unlawful.  Thus, the Respondent was never placed on notice that it needed to defend against those allegations, nor did the Respondent have the opportunity to call Selinski or others as witnesses to rebut the allegations. See Tel-Data Corp, 315 NLRB 364, 371 fn. 3 (1994).  In these circumstances, we do not find that the allegations were fully and fairly litigated. Therefore, we reverse the judge and dismiss the allegations.  2. Also contrary to the judge, we find that the Respon-dent did not violate Section 8(a)(1) of the Act by reim-bursing its employees for their time and expense in vot-ing, while urging employees to vote against affiliation.  The Respondent, on the morning of the affiliation elec-tion, posted a notice.  The notice urged the employees to vote against affiliation, and offered all on-duty employ-ees free transportation to and from the polling station and reimbursement of one-half hour wages to compensate the employees for the time it took them to vote.  Board law is clear that an employer may provide transportation to and from a polling station, provided that the benefit is offered on a nondiscriminatory basis, and the employees are free to accept or reject the offer.  Heintz Mfg. Co., 103 NLRB 768 (1953).  In the instant case, the Respon-dent offered the transportation to all on-duty employees at the Buffalo facility regardless of their sympathies. They were free to accept or reject the offer.                                                              1 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). The Respondent™s failure to offer or provide transpor-tation to employees at the Hamburg facility, a facility employing roughly 35 unit employees out of roughly 485 unit employees, does not establish discrimination.  Thus, that failure does not make the offer to Buffalo employees unlawful.  There is no evidence that the Hamburg facility was staffed primarily with proaffiliation employees.  The evidence is insufficient to establish that the Respondent™s failure to include them in the offer was an intentional effort to prevent proaffiliation employees from voting. We find insufficient evidence on which to base a finding that the Respondent acted on a discriminatory basis, or that it was offering the transportation in exchange for a ﬁnoﬂ vote.  The transportation was offered to virtually all employ-ees and did not discriminate based on their sympathies.  Both pro and antiaffiliation employees were offered rides on, and rode, the bus.  Moreover, the omission was with-out consequence, as the Respondent™s witnesses testified that the majority of Hamburg employees drove to work and would most likely not have availed themselves of the bus in any event, unlike the Buffalo employees who pri-marily relied on public transportation. The notice announced transportation and paid time off.  These were ﬁattempts to encourage employees to take an interest in an issue of common concern,ﬂ Westinghouse Electric Corp., 232 NLRB 56 (1977)Ši.e., the affiliation electionŠand are not rendered coercive solely by their association with an ﬁinternal union matter.ﬂ  Nor is a different result compelled by Amoco Production Co., 239 NLRB 1195 (1979), cited by the judge.  Amoco stands for the proposition that a union-affiliation vote is an in-ternal matter, in the sense that a union can restrict voting to members.  Amoco says nothing at all about an em-ployer™s freedom to take measures such as the offer of transportation and paid time off to employees to vote. In our view, the employer is also free to compensate employees for their time in coming to the polls where the purpose of the compensation is to encourage employees to vote.  Here, the Respondent provided both the Buffalo and Hamburg facilities one-half hour paid time off re-336 NLRB No. 42  NEW ERA CAP CO. 527gardless of their sympathies. The paid time off was val-
ued at only about $5 per employee.
2  Contrary to our dissenting colleague, we find that the 
Respondent™s privilege to provi
de each of these benefits 
was not lost simply because the Respondent violated the 
Act in other respects.  The letter announcing the trans-
portation and time off contained no coercive or threaten-

ing language.  The 8(a)(1) statements by Farallo and the 
other supervisors were not made in conjunction with the 
distribution of that letter.  
Dyna Corp
, 223 NLRB 1200 (1976), on which our dis-
senting colleague relies, is inapposite.  In that case, an 
employer was found to have violated Section 8(a)(2) and 
(1) by recognizing and offering unlawful assistance to a 
minority union.  In addition, each of the acts there, as 
listed by our colleague, was independently violative of 
the Act.  There was no finding that these violations 
tainted otherwise lawful conduct. 
We do not agree that employer conduct that would be 
privileged in the context of a representation campaign 
would be rendered unlawful in the context of an affilia-
tion campaign.  In both cases, the employees are exercis-
ing a Section 7 right.  In 
both cases, the employer cannot 
interfere with, restrain or coerce the exercise of that right.  
Short of that, there is nothing to prohibit the employer 
from taking a position and/or encouraging employees to 
vote.
3 3. Contrary to our dissenting colleague, we agree with 
the judge that the suspension 
of Valerie Baldwin violated 
Section 8(a)(3) of the Act.
4  Valerie Baldwin, an open 
and outspoken member of the affiliation committee, was 
disciplinedŠby a 3-day suspensionŠfor her conduct 
relating to the affiliation campaign, i.e., posting a notice 
documenting the identification required to vote.  The 
Respondent was aware of her union activity, as admitted 
by Plant Manager Farallo.  Anti-CWA animus is clearly 
demonstrated by Owner David Koch™s statements to the 
Respondent™s management and its employees, by 8(a)(1) 
surveillance of pro-CWA activity and by 8(a)(1) state-
ments made by the Respondent.  Thus, the General 
Counsel has met his initial burden of showing that Bald-
                                                          
                                                           
2 The fact that the Hamburg employ
ees received this pay, along with 
Buffalo employees, is another indi
cation that the failure to provide 
them with transportation was not disc
riminatorily motivated but rather 
was prompted by the nondiscrimina
tory considerations described 
above. 
3 There is no allegation in this 
case, nor evidence, that the em-
ployer™s conduct violated Sec. 8(a)(2
).  For example, the employer did 
not attempt to interfere with such
 matters as eligibility to vote. 
4 In so concluding, we find it unnecessary to rely on the judge™s ob-
servation and his reason for this 
observation that the Respondent™s 
alleged reasons for distrusting the 
CWA were ﬁinconsistent and argua-
bly irrational or distorted.ﬂ 
win was disciplined for her protected concerted activity.  
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  
We disagree with our coll
eague that the Respondent 
would have taken the same action in the absence of her 
proaffiliation activity.  Assuming arguendo that Bald-
win™s conduct was in part racially motivated, there is no 
evidence that the Respondent would have disciplined her 
by giving
 her a 3-day suspension, absent her proaffilia-
tion activity.  Assuming, however, the seriousness of the 
Respondent™s claimed efforts 
to police racial harassment 
in as diverse a workplace as the Respondent™s,
5 the Re-
spondent has not explained why so few employees were 
made aware of its rule prohibiting harassment or the con-
sequences for such action.  The Respondent posted the 
rule in only two locations, and only in English, despite 
the fact that a majority of the employees could not under-
stand English.  
Moreover, Baldwin had complained of harassment in 
1994 and no discipline other than an unrecorded verbal 

warning was taken against her accused.  In fact, that em-
ployee was later promoted to supervisor.  Plant Manager 
Farallo testified that he was unaware of the Baldwin in-
cident.  However, considering the seriousness with which 
the Respondent asserts that it dealt with harassment inci-
dents, the fact that lower management did not report such 
conduct to Farallo, as had be
en done in the 
instant case, belies the Respondent™s true motive for Baldwin™s sus-
pension.  It was not her harassment that the Respondent 
found intolerable, but rather her affiliation efforts. 
Finally, even were we to 
accept that some discipline 
was warranted, we would find, contrary to our colleague, 
that the punishment the Respondent chose was so dispro-
portionately harsh as to suggest an illicit motive.  We do 
not substitute our business judgment for that of the Re-
spondent.  Rather, under the Respondent™s progressive 
discipline policy, Baldwin should have been verbally 
warned for a first violation.  Only after the third incident 
would she have been suspended.  Admittedly, the rules 
permitted the Respondent to vary the punishment for 
ﬁgross misconduct.ﬂ  However, in the only other docu-
mented instance of punishment being imposed for har-
assment, Yvette Small™s threatening of Valerie Baldwin, 
the punishment was a first-step verbal warning.  Clearly, 
but for Baldwin™s union activities, she would have suf-
fered no more than a verbal warning for her conduct.  
Thus, we conclude that the Respondent violated Sec-
tion 8(a)(1) and (3) of the Act by suspending Valerie 

Baldwin for her union activities. 
 5 The Buffalo plant has 450 employees
 with a plurality of these em-
ployees being Asian and the remainder composed of Caucasians, Afri-
can-Americans, and Hispanics. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, New Era 
Cap Co., Buffalo, New York, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the 
Order as modified. 
1. Substitute the following for paragraph 1(b). 
 ﬁ(b) Interfering with, restraining, or coercing employ-
ees in the exercise of the rights guaranteed them by Sec-

tion 7 of the Act by placing employees under close ob-
servation,
 threatening employees with plant closure,
 and 
engaging in surveillance of employees.ﬂ 
2. Substitute the following for paragraph 2(c).  
ﬁ(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, time-
cards, personnel records and reports, and all other 
records, including an electroni
c copy of such records if 
stored in electronic form, 
necessary to analyze the 
amount of backpay due under the terms of this Order.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
 CHAIRMAN HURTGEN, dissenting in part. 
I agree with my colleagues except as follows: 
I disagree with my colleagues concerning the 3-day 
suspension of Valerie Baldwin.  I assume arguendo that 
the General Counsel has established a prima facie case 

for an 8(a)(3) violation.  However, the Respondent has 
met its burden of rebuttal under 
Wright Line
, 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982).   
Baldwin posted a notice which said that a green card 
and a picture identification were required in order to 
vote.  The posting was false.  Neither item was in fact 
necessary for voting.  Baldwin acted to disenfranchise an 
ethnic group.  The Respondent reasonably believed that 
the conduct violated its policy against invidious harass-
ment.  The fact that its policy was written only in English 

does not change the fact that this was the Respondent™s 
policy.  In light of this, and the infraction of the policy, I 
conclude that Baldwin would have been suspended even 
in the absence of union activity.   
Further, in the one prior incident of racial harassment, 
the Respondent also acted by 
issuing a verbal warning to 
employee Smalls.  Concededly, the suspension of Bald-
win was greater than the verbal warning issued to Smalls.  
However, the offense of attempted disenfranchisement of 

an ethnic group was more substantial than the mere ver-
bal threat by Smalls.  Thus, I do not find that the 3-day 
suspension of Baldwin was so disproportionate a pun-
ishment as to reflect disparate treatment.  The Respon-
dent, under its disciplinary policy, had reserved its dis-
cretion to establish discipline for gross misconduct, such 
as ethnic harassment.  In the Respondent™s view, a 3-day 
suspension was required for this offense.  I find it inap-
propriate for the judge and the Board to substitute their 
view of appropriate discipline 
for that of the Respondent. 
Accordingly, I would dismiss the 8(a)(3) allegation. 
 MEMBER LIEBMAN, dissenting in part. 
I agree with the majority in all respects, except that I 
would affirm the judge™s conclusion, for the reasons dis-
cussed below, that the Respondent unlawfully attempted 
to influence employees to vote against affiliation with the 
Communications Workers of America, AFLŒCIO 
(CWA), while at the same providing employees with free 
transportation to the polls and providing employees 
scheduled to work that day with paid time off to vote.   
Facts My colleagues and I agree on the relevant facts: 
During the 6 months leading up to the March 25, 1998
1 affiliation election, the Respondent engaged in open and 
unlawful surveillance of the activities of proaffiliation 
employees in its Buffalo plant, in violation of Section 
8(a)(1) of the Act. 
Plant Manager Vincent Farallo unlawfully threatened 
the employees that the Respondent would close or relo-
cate the Buffalo plant if they voted to affiliate with the 
CWA.  More specifically, Farallo held a meeting with 
employees in February where he
 told them that they did 
not need a union
2 and that the Respondent did not want a 
union at the facility to intrude in the employees™ jobs.  
He told them that he thought that the CWA was a bad 
idea for them.  He pointed out that other unionized em-
ployers had already left the 
Buffalo area, and he repeat-
edly emphasized to them that the Respondent itself was 

getting ready to open its new plant in Alabama, which 

would do the same work as the Buffalo plant.  On March 
23, 2 days before the election, Farallo held a meeting 
with employees where he told them that they did not 
need the CWA because they already had an independent 
union.  He told them to think about the fact that other 
local employers had relocated
 out of the Buffalo area 
because their work forces we
re unionized.  He ended the 
meeting by telling them that if they still wanted to have 
jobs they should think carefully about the things that he 
had told them before they voted in the affiliation elec-
                                                          
 1 All dates are 1998, unless otherwise stated.  
2 The employees were, however, repres
ented at this time by the Buf-
falo Plant Independent Union (BPIU).  
 NEW ERA CAP CO. 529tion.  My colleagues and I agr
ee that Farallo™s statements 
violated Section 8(a)(1).
3   Finally, on the morning of the March 25 affiliation 
election, the Respondent distributed a letter from Farallo 

to the employees, giving them the time (2:30Œ5:30 p.m.) 
and place (261 Swan St, about 4 blocks from the plant) 
of the election, and advising them that ﬁYou may vote on 
paid time.ﬂ  The letter went on to state (all emphasis in 
original): 
 IT IS VERY IMPORTANT THAT YOU VOTE!! 
The outcome of the election could be determined by 
as few as 10% of the bargaining unit employees (less 
than 50 people)
.  So, for example, if only 50 people 
vote in the election, and 26 vote for the CWA, eve-
ryone (all of the 460 unit employees) would end up 
paying dues to and being controlled by the CWA. 
 DON™T LET ANYONE 
BULLY
 YOU INTO 
DOING SOMETHING THAT MIGHT BE BAD 
FOR ALL OF US.  
 In my opinion, you should say NO to the CWA.  
 In an effort to help people get down to vote and back 
we will be providing transp
ortation to and from 261 
Swan St.  You will be given time-out to go and vote. 
 If you have any questions please don™t hesitate to 
ask someone from management.  
Analysis and Conclusions 
The judge found that the Respondent unlawfully inter-
jected itself into the internal affairs of the independent 
union (BPIU), and interfered with the employees™ right 
to determine their own union activities and with their 
free choice in the affiliation election, in violation of Sec-
tion 8(a)(1), by promising and providing the employees 
with paid time off and free transportation to the polling 

place in conjunction with ur
ging them to vote against 
affiliation with the CWA.   
My colleagues disagree with the judge.  They reverse 
this unfair labor practice finding on the grounds that an 
employer may lawfully offer employees optional trans-
portation to and from a polling place where a union af-
filiation election will be cond
ucted, and may lawfully 
compensate employees for th
eir time in coming to the 
polls, where these benefits are provided on a nondis-

criminatory basis for the purpose of encouraging em-
ployees to vote. 
                                                          
                                                           
3 Cold Heading Co.
, 332 NLRB 956 (2000) (Member Liebman dis-
senting on other grounds). 
I agree with my colleagues th
at if the General Counsel 
had proven that the Respondent had discriminated among 

employees, based on their affiliation sympathies, in fa-
cilitating participation in the union™s election, then a vio-
lation of Section 8(a)(1) would be established, without 
more.   
I am not prepared to say, however, that an employer 
always may take the same measures to promote partici-

pation in a 
union affiliation 
election that would be per-
mitted in connection with a 
Board-conducted election.  
There is an important diffe
rence between the two types 
of election: a union affiliation election is an internal un-
ion matter. See 
NLRB v. Food & Commercial Workers 
Local 1182 (Seattle-First National Bank)
, 475 U.S. 194, 
209 (1986) (rejecting Board rule requiring unions to 
permit nonmembers to vote in affiliation elections: ﬁThe 
Board™s rule effectively gives the employer the power to 
veto an independent union™s decision to affiliate, thereby 
allowing the employer to directly interfere with union 
decisionmaking Congress intended to insulate from out-
side interferenceﬂ).  If an em
ployer™s legitimate interests are implicated at all in such a matter, then it is not in the 
same way and to the same degree that they are implicated 
by a Board election.
4  Accordingly, I would find a violation not only where 
intentional discrimination based on affiliation sympathies 
was established, but whenever the employer offered af-
filiation election-related benefits such as travel costs and 
paid time off to less than all of its union-member em-
ployees, since that fact stro
ngly suggests (to employees, 
among others) an attempt to interfere with the outcome 
of the election.  That, of
 course, was the case here. 
But I would also find a violation regardless of the issue 
of discrimination.  In the days leading up to the election, 
the Respondent took steps that tainted its election-day 
offers of transportation and paid time off, by engaging in 
ongoing open unlawful surveillance of proaffiliation em-
ployees and threatening plant 
closure or relocation if the 
employees voted for affiliation.  Thus, the Respondent™s 
overall antiaffiliation message to its employees was un-
mistakably clear and unlawfully delivered: Vote against 
 4 Indeed, some of the concerns that animate Sec. 8(a)(2) of the ActŠ
which makes it an unfair labor practice 
for an employer ﬁto dominate or 
interfere with the . . . administrati
on of any labor organization or con-
tribute financial or other support to itﬂŠarguably come into play in this 
context.  Cf. 
World Wide Press, Inc.
, 242 NLRB 346, 361Œ362 (1979) 
(employer violated Sec. 8(a)(1) a
nd (2) by, among other things, encour-
aging employees to select negotia
ting committee on behalf of moribund 
union, and by providing paid time to do so, where rival union sought to 
organize employees); 
Bee Line Engineering, Inc
., 217 NLRB 367 
(1975) (employer violated Sec. 8(a)(1) and (2) by, among other things, 
attempting to bring about election of
 officers in dormant union and by 
paying employees for time spent in officer election, where rival union 
sought to organize employees). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530affiliation or lose your jobs.  It is disingenuous, then, for 
the Respondent to argue that
 there was ﬁno coercion im-
pliedﬂ in the offer of transportation from the plant to the 
polling place and back again, 
that compensating employ-
ees for their time spent votin
g was not ﬁa rewardﬂ for 
their having done so, and that it was simply ﬁtaking ac-
tions designed to do nothing more than ensure full par-

ticipation in the affiliation vote.ﬂ 
As I have suggested, it is not clear to me what statuto-
rily cognizable interest an employer can have in the ex-
tent of employee participation in a union affiliation vote, 
an internal union matter
.  The majority cites 
Westing-house Electric Corp.
, 232 NLRB 56 (1977), as support 
for the idea that Respondent
™s notice to employees and 
the transportation and paid time off it provided were 
proper ﬁattempts to encourag
e employees to take an in-
terest in an issue of common concern.ﬂ  But 
Westing-house
 involved an employer™s letter addressing a strike-
authorization vote and a vote on the employer™s bargain-
ing proposal.  The Board reje
cted the argument that these 
were purely internal union matters.  Its reference to ﬁan 
issue of common concernﬂ was 
premised on the idea that 
both the employer and the employees (not simply em-
ployees as a group) had a legitimate interest in the votes.  
Moreover, the Board observed that the employer had 
engaged in no other unlawful conduct.  This case is dif-
ferent.  The issue of union 
affiliation was not clearly a 
matter of proper concern to the Respondent.  And the 
Respondent did engage in other unlawful conduct. 
The Board™s decision in 
Dyna Corp.
, 223 NLRB 1200 
(1976), cited by the General Counsel in his answering 
brief to the Respondent™s exceptions, provides better 
guidance here.  In that case,
 the employees were contem-
plating affiliating their independent union with a district 

lodge of the International Association of Machinists 
(IAM).  Immediately upon learning of this possible af-
filiation, the employer unlawfully (1) interrogated inde-
pendent union officials and stewards about the matter, 
(2) offered to assist the independent union in ﬁfightingﬂ 
the IAM, and (3) reminded the independent union offi-
cials of the existence of the employer™s unlawfully broad 
no-solicitation rule.  The Board affirmed the judge™s 
finding that the employer™s o
ffer to assist the employees 
in ﬁfighting the IAMﬂ clearly constituted unlawful con-
duct that violated Section 8(a)(1) by interfering with the 
employees™ rights to determine their own union activity 
and choice.   
Here, the Respondent™s offers of transportation to and 
from the polls and compensation for lost time while at 
the polls are inextricably intertwined in this case with the 
Respondent™s earlier threats about the potentially harmful 
consequences of not voting at all.  Accordingly, I would 

find this violation. 
 APPENDIX 
NOTICE TO EMPLOYEES 
Posted by Order of the 
National Labor Relations Board 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for thei
r own mutual aid or pro-
tection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT interfere with
, restrain, or coerce our 
employees in the exercise of
 the rights guaranteed them 
by Section 7 of the Act by placing employees under close 
observation and engaging in surveillance of employees, 
and by impliedly threatening to move or close our busi-
ness if employees affiliated with the CWA.  
WE WILL NOT suspend any employee because or in 
retaliation for having engaged in union or other activity 
protected by Section 7 of the Act. 
WE WILL make Valerie Baldwin whole for the losses 
incurred as a result of the discrimination against her, with 

interest. 
WE WILL, within 14 days form the date of the 
Board™s Order, remove from our files any reference to 
Valerie Baldwin™s unlawful suspension and, within 3 
days thereafter, notify her in
 writing that this has been 
done and that the evidence of
 the unlawful suspension 
will not be used against her in any way. 
NEW ERA CAP COMPANY, INC. 
 Rafael Aybar, Esq., 
for the General Counsel
. Robert A. Doren and Christian P. Jones, Esqs., 
of Buffalo, 
New York, for the Respondent. 
Mark G. Pearce, Esq., of Buffalo, New York
, for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
RICHARD H. BEDDOW JR., Administrative Law Judge.  
This matter was heard in Buffalo, New York, on January 25Œ
28, 1999.  Subsequent to an exte
nsion in the filing date, briefs were filed by the parties.  The proceeding is based on a charge 
 NEW ERA CAP CO. 531filed April 3, 1998, by Valerie 
Baldwin, an individual, and on 
April 23, 1998, by Communications Workers of America Print-
ing and Media Workers Sector.  The Regional Director™s 
amended consolidated complaint dated November 3, 1998, 
alleges that Respondent New Era Cap Co., Inc., of Buffalo, 
New York, violated Section 8(a)(1) and (3) of the National 
Labor Relations Act by engaging 
in surveillance of employees 
engaged in union activities, in
terrogation of employees about 
their union activities, coercing employees to divulge their posi-
tions concerning the affiliation 
election threatening employees 
at closure of the facilities should affiliation be successful, issu-
ing a letter to its employees urging them to vote against affilia-
tion with the Union as well as promising them paid time off for 
work and free transportation to vote in the affiliation election; 
providing employees with paid time off from work provided 

employees with free transportati
on to the poles in order for 
them to vote in the affiliation 
election, and by suspending em-
ployee Valerie Baldwin because she actively supported affilia-
tion. On a review of the entire record in this case and from my ob-
servation of the witnesses and 
their demeanor, I make the fol-
lowing FINDINGS OF FACT 
I.  JURISDICTION 
Respondent is engaged in the manufacture of baseball caps at 
facilities in Buffalo and Derby,
 New York.  It annually ships 
goods valued in excess of 50,000 from its Hamburg, New York 
distribution facility to points 
outside New York and it admits 
that at all times material it has been an employer engaged in 
operations affecting commerce w
ithin the meaning of Section 
2(2), (6), and (7) of the Act. 
 It also admits that Communica-
tions Workers of America, 
Local 14177, AFLŒCIO, CLC and the New Era Cap Co., Inc., Buffalo Plant Independent Union, 
each are a labor organization within the meaning of Section 
2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
The Respondent is a family owned company that has manu-
factured baseball style caps for 60 years and 55 percent of its 
business comes from contracts with the Major League Baseball.  
It has two manufacturing plants
, Derby and Buffalo, and a dis-
tribution plant in Hamburg, New York, near Buffalo.  Addi-
tionally, it operates a new manuf
acturing plant employing ap-
proximately 200 employees in 
Annapolis, Alabama, that be-
came operational approximately 9 m
onths prior to the hearing.  
The Buffalo, Derby, and Hamburg plants have unionized work 
forces.  The Buffalo and Hamburg employees are a part of the 
same bargaining unit and are represented by the Buffalo Plant 
Independent Union.  Generall
y, there are between 450 and 500 
production employees at the Buffa
lo plant (where there is a 
distinct multicultural work force including several different 
Asian and Latin ethnic groups), and between 30 and 75 em-
ployees at the Hamburg facility.  The Derby plant employs 
approximately 550 production employees and prior to July 
1997, they were represented by an independent union of plant 
employees.  In July 1997, after two elections, the Derby plant 
employees voted to affiliate with the CWA. 
David Koch is the Respondent™s CEO and chairman.  He 
does not get involved in day-to-day operations as he used to 
and is principally concerned with maintaining his and the com-
pany™s longstanding relationship 
with major league baseball 
associations and in negotiating contracts with them.  At Buf-
falo, Vincent Farallo is the pl
ant manager, Janine Nowak is 
personnel manager, Brian Friedmann is production manager, 

Jeremy Tirado is a floor superv
isor, and Frank Zieminick was 
production manager until June 
1998; Michael Selinski, John Farallo, Raymond Walker, and Steve Heinrich (until about 
August 1998) also held positions as supervisors. 
A few weeks after the successful affiliation election at the 
Derby plant, Robert Rozler, CWA™s staff representative, was 
contacted by employee
s expressing an interest in having the CWA represent the production employ
ees at the Buffalo plant.  
Actual meetings regarding affili
ation started in October 1997.  
An affiliation committee of a
pproximately 12 to 15 employees 
was established, which included Cecilia Quiros, Paul Kulbacki, 
Carmen Santiago, and later Vale
rie Baldwin, among others.  In 
October this committee was desi
gnated by Independent Union 
President Nancy Burkhard to bring information back to the 
union members on affiliation.  Bur
khard solicited volunteers for 
this committee, which also included Sheila Burnett, John 
Trippi, and Hamburg plant employees Pam Fuller and Gene 
Kloder. The affiliation committee began to
 keep regular contact with 
representatives of the CWA, and held meetings at its district 
office right until the date of 
the affiliation vote, March 25, 
1998. Meanwhile, on September 17 th
e Respondent™s management 
met with CWA Representatives Al Rudy and Robert Rozler in 

order to get to know each other and to discuss the future plans 
of the Company and the Derby plant.  One of the many subjects 
discussed was the Company™s on
going negotiations with major 
league baseball to obtain a new 5-year agreement to be the 

exclusive franchise for the ma
nufacture and sale of baseball 
caps (the existing agreement was due to expire December 31).  
The Union offered to assist the Company in its negotiation by 
contacting major league
 baseball, however, CEO Koch said that 
he did not wish the Union to be involved whatsoever; that such 
negotiations were very sensitiv
e and that their involvement would not be beneficial and the CWA representatives agreed 
they would respect his wishes. 
Daniel Geary, former president of the Derby independent un-
ion that became a local of CWA, testified that in January 1997 
Koch sent a letter to the offices
 of the union expressing concern 
about the success of the contract
 negotiations with major league 
baseball in which described the 
contract as Respondent/™s ﬁlife 
blood,ﬂ and expressed fear of competition from offshore or 
Mexico.  The letter Koch stated
:  ﬁYou as union officers have 
the fate of 600 members in your hands.  It is your obligation to 
work with the company so that you can protect their jobs and 
their livelihood. . . . A January 
15, 1997 memo to all production 
employees, which stated, among ot
her things, the following: I 
think that you all know that we are fighting for our lives trying 
to work out a new deal with major league baseball that will 
insure our futures for the years to come.  Part of these negotia-
tions are insuring baseball 
THAT WE CAN DELIVER CAPS 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532WHEN THEY ARE NEEDED AND WHERE THEY ARE 
NEEDED.  We must prove to
 baseball THAT THEY CAN 
DEPEND UPON US.ﬂ  Geary (who was laid off in May 1997) 

testified that in late July he was among a contingent of Derby 
union representatives that went down to Washington to sign the 
affiliation agreement with CWA.  During that time period he met 
the president of the CWA, Morty Bahr.  Geary asked Bahr, 
among other things, whether he could help secure the contract 
with major league baseball and New Era Cap, and Bahr stated 
that he would see what he could do.  At the time that he made 
this request, nobody in New Era Cap™s management informed 
him that his assistance in securing the contract was not welcome.  
Geary said that he did so because:  ﬁIt was very clear that we 
were in danger of losing the contract, and we were fighting for 
our lives throughout all the membership.ﬂ  On September 18, 
1997, Koch observed a TV news truck stop and began to  ﬁpull 
outﬂ cameras.  Koch personally questioned what the reporter was 
doing.  The reporter said that he understood that they were going 
to do a story on New Era Cap and their major league baseball 
negotiation or contract that we were negotiating.  Koch asked 
who told you we were negotiating a new contract?  This isn™t 
common knowledge and the reporter said that he understood that 
they were going to do a story on New Era Cap and their major 
league baseball negotiation or contract that we were negotiating.  
Koch asked, ﬁ[W]ho told you we were negotiating a new con-
tract?  This isn™t common knowledge and the reporter allegedly 
said they got a call from the CWA.ﬂ 
 Koch ordered the reporter to 
put his ﬁstuffﬂ back and threatened, ﬁ[I]f in fact you put some-
thing on TV that™s picked up by the AP, and goes all over this 
country; and these guys I™m negotiating with get wind of this that 
I™m playing some hardball, I™m going to sue Channel 2, and I™m 
going to sue the CWA.  Now get the hell out of here.ﬂ   
Koch admitted he actually may have used ﬁmore choice 
words.ﬂ  The next day Koch was called by the local Congress-
man, who asked if there was an
ything he could do in Washington 
to help out.  Koch said, ﬁno.ﬂ  And asked how he got wind of this 
and he testified that ﬁtheyﬂ sa
id, ﬁtheyﬂ were called up by the 
CWA.  In early October, Koch met with the head of the major 

league baseball negotiating team to discuss the contract proposal 
and was told that CWA representatives from Washington, D.C., 
has contacted major league ba
seball regarding the ongoing con-
tract negotiations.  When he expressed displeasure at this occur-

rence, Koch apologized for what he presumed to be union pres-
sure tactics and said that such contact was directly contrary to his 
wishes.  Despite Koch™s concer
ns, an $80-million, 5-year con-
tract was reached in April 1998.   
In the fall of 1997, the CWA began a campaign to affiliate the 
Independent Union at the Buffalo 
plant with the CWA.  An elec-
tion to determine the affiliation question was subsequently 
scheduled for March 25.  The Respondent confirms that Koch 
responded to the affiliation attempt in Buffalo by directing Buf-
falo Plant Manager Vice Farallo to 
address two issues.  First, he 
wanted the employees to be informed of the CWA™s interference 

with the major league baseball 
negotiations (because Koch felt 
the CWA™s conduct had jeopardized
 the contract, that such in-
formation was of mutual concern to the Company and the em-
ployees that the employees had been threatened by the conduct of 
the CWA, and that they should be made aware of the ﬁreneging 
of the agreementﬂ which had been reached in September), and 
second, he wanted the decision to be made by a true majority of 
the employee population.  Accordingly, Farallo was instructed to 
attempt to encourage as many employees to vote as possible, 
however, Koch did not give Farallo any specific instructions in 
terms of what actions should be taken.   
As noted, a few weeks after the Derby affiliation election, 
employees at the Respondent™s 
Buffalo and Hamburg plants 
began inquiring about affiliatin
g their Independent Union with 
the CWA and between October 1997 and March 1998, Rozler 
and Rudy (administrative assistant to CWA Vice President 
William Boarman) held a dozen or more meetings with em-
ployees concerning affiliation efforts.  The employees who 
generally participated in the meetings were members of the 
CWA affiliation committee, which was established, with the 
approval of Independent Union President Nancy Burkhard, 
during a regular union meeting in October.  The affiliation 
committee members including Cecilia Quiros, Carmen Santi-
ago, Paul Kulbacki, Valerie Ba
ldwin, and two employees from 
the Hamburg facility.  Burkhard attended one of the affiliation 
committee meetings, but left after stating that she was not in 
favor of affiliation. 
The Independent Union declined to provide the CWA with 
names and addresses 
of members of the Independent, and the 
CWA had to rely on the affiliation committee members to dis-

tribute promotional literature that Rudy provided the committee 
members during the various mee
tings and in February the 
CWA provided the affiliation committee members with  ﬁvote 
yesﬂ buttons to distri
bute to fellow employees. 
Cecilia Quiros started with Re
spondent in 1991.  She is a 
machine operator making eyelets in baseball and earns $11.75 
per hour on first shift from 7 a.m. to 3:30 p.m. (the Respondent 
has other shifts from 8 a.m. to 4:30 p.m., Monday through Fri-
day and 4 p.m. to 2 a.m., M
onday through Thursday and about 
300 employees work on day shifts).  Before April 1998, day-
shift employees had two scheduled 15-minute breaks; a morn-

ing break which could only be ta
ken anywhere from 9 to 9:30 
a.m. and an afternoon break that could only be taken between 2 

to 2:30 p.m. and a half hour lu
nch period from 12 to 12:30 p.m.  
Employees work on five floors and are divided by groups that 
are called  ﬁcells.ﬂ  Quiros us
ually works on the fourth floor in 
cell C-2 under Supervisor Michael Selinski. 
In June 1997, Quiros and Carmen Santiago had begun col-
lecting signatures from other employees in an effort to affiliate 

with the CWA.  Quiros thereafter attended about 10 meetings 
with the affiliation committee.  During one of the affiliation 
committee meetings, members agreed that because they did not 
know all of Respondent™s employee
s it would be a good idea to 
have employees show personal identification, like a ﬁgreen 

card,ﬂ in order to vote at the affiliation election.  In particular, 
Quiros pointed out that despite socializing with many employ-
ees she did not know or recognize all of Respondent™s Asian 
employees and noted that some
 of them did not understand 
English very well. 
Quiros spoke with approximately 200 employees about vot-
ing in favor of affiliating with the CWA, generally during her 
breaks and lunch period in the 
employee cafeteria located on 
the second and fourth floors in the hallways or at employees™ 
 NEW ERA CAP CO. 533machines and she observed that
 Supervisors Friedmann and 
Selinski were often present.  Quiros also distributed over 200 
pieces of CWA affiliation literature as well as  ﬁvote yes CWAﬂ 
buttons in February 1998, and she posted CWA literature in 
various places at the facility, with heightened activity between 
January and March 1998.  In March, she also observed Super-
visor Faltisko making anti-CWA buttons available to employ-
ees in her cell.  
The Independent Union only allowed the CWA to make a 
presentation to the membership at one meeting.  This meeting 
was held at the Spanish hall in Buffalo, the same location of the 
subsequent affiliation 
election.  In attendance at this meeting 
were approximately 75 employees
 (out of approximately 50 
production employees). 
Starting in February, the Respondent, in the person of Plant 
Manager Farallo, held meetin
gs with employees where he 
stated that employees did not ne
ed a union, that the CWA just 
wanted employees™ money, and 
that Respondent did not want a 
union at the facility to intrude with employees™ jobs.  Farallo 
conducted a second meeting in later March and told employees 
that before voting at the affili
ation election they should think 
about the fact that Trico, Mercy Hospital, and other local un-
ionized employers moved to othe
r locations because they had 
unions.  Furthermore, Farallo told employees that since the 
CWA began representing employee
s at Respondent™s Derby, 
New York facility, 97 grievances
 had been filed and 11 em-
ployees had been terminated.  Farallo ended the meeting by 
telling employees that if they still wanted to have a job to think 
carefully about the things he said
 before voting at
 the affiliation 
election.  During the meeting, Fa
rallo made a general reference 
to an incident involving Quiros, when Respondent had termi-
nated her for 3 days in September 1997, and he stated that he 
had gotten Quiros™ job back for her.  However, Quiros spoke up 
and said that she had fought to get her own job back.  Kulbacki 
also spoke up at the meeting. 
Quiros testified that between January and March 1998 she 
saw various anti-CWA affiliation literature posted throughout 

the facility and Quiros said that on March 25 Supervisor 
Selinski gave out letters which urged employees to vote against 
the CWA.  The letter also stat
ed that Respondent would provide 
employees (but not those at the Hamburg facility), with free 

transportation to the affiliation 
election site, as well as with 
paid time off to vote. 
The affiliation election was held on March 25, from 2:30 to 
5:30 p.m., at the Independent Uni
on hall located 4 blocks away 
from the Buffalo facility.  Quiros was an observer and counter 
of ballots.  The Independent Uni
on officials handing out ballots 
to voters had a document listing eligible voters™ names, which 
they checked as employees came to vote.  The CWA lost the 
affiliation election 325 to 113. 
Several other events beari
ng on the Respondent™s conduct 
that occurred prior to the election will be set forth in more de-
tail in the following discussi
on, including the facts surrounding 
the Respondent™s decision to di
scipline CWA supporter Valerie 
Baldwin for posting a notice just prior to the election (a notice that allegedly constituted racial harassment), and for her deny-
ing her participation in the event. 
III.  DISCUSSION 
These proceedings arose after some members of an inde-
pendent local union sought to have their union become affili-
ated with the CWA, an international union that recently had 
become the employees collective-bargaining representative at 
another facility operated by th
e Respondent.  During the course 
of the affiliation effort it beca
me apparent that the Respondent 
favored the status quo and that its CEO was adamantly against 
the CWA, and he instructed hi
s managers to get out the mes-sage that the CWA had interfe
red with his negotiation with 
major league baseball and had jeopardized the reaching of a 

new contract.  The CWA lost the election and it is alleged that 
the Respondent engaged in various 
actions that interfered with 
employees™ Section 7 rights in its attempts to discourage the 
employees from affiliating with the CWA, and that it disci-
plined one employee because of her involvement in support of 
affiliation.  The Respondent, on 
the other hand, contends that 
its statements and actions were within its free speech rights of 

Section 8(c) of the Act that pe
rmit it to explain its views on 
unionization to its employees. 
A. 8(a)(1) Allegations 
Surveillance
ŠAffiliation supporters Quiros and Kulbacki 
both testified that prior to the onset of affiliation activities, 
Supervisor Friedmann was generally present in their work area 
once a week on Thursdays in order to review boxes for orders; 
Faltisko once a day in the morning posting safety minutes or 
documents; and Zieminick abou
t once a day going about his 
normal business.  Friedmann acknowledged that every Thurs-

day he spent about 20Œ30 minutes in each cell looking at orders 
to gauge employees™ bonuses. 
Quiros described how in October 1997, she and other CWA 
committee members became involved in affiliation efforts and 
how thereafter Zieminick, Selinski, and especially Friedmann 
and Faltisko changed their previ
ous pattern of supervision and 
began to closely watch and follow them around the facility on 
an increasing basis.  In particular, Quiros noted that several 
times a day Friedmann would stand close to her anytime she 
spoke with fellow employees and 
would not leave her area until 
Quiros finished her conversation with the employee. 
At that time that, Freidma
nn was assistant production man-
ager with duties to ensure that
 production was being maintained 
throughout the plant.  As a result, he would periodically walk 

around the plant to inspect the produc
tion areas.  He admits that 
between November 1997 and March 1998, he would walk up to 
the fourth floor more often than he had in the past but asserts 
that the reason for this is that there seemed to be a considerable 
amount of tension created by th
e pro and anti affiliation em-
ployees working on that floor, with
 greater employee loitering.  
He asserts that his mere presence, as a manager, had the effect 
of causing the employees to cease their loitering and return to 
their work without his having to speak to employees.  Fried-
mann asserts that he did this with both pro-CWA and anti-
CWA employees and did not overt
ly attempt to curtail any 
employees from engaging in campai
gn activities.  He also ex-
plained that he no longer did this
 after the election, as he be-
came production manager with duties that required him to be in 

other areas.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534Supervisor Faltisko became safety and health coordinator in 
November 1997 with general duties in this position including 
accident prevention, and ensuring that safety rules and regula-
tions are followed.  He then 
began to perform daily walk 
throughs of every area of the plant in addition to his principal 
job as supervisor of employees in the sew reinforcement area 
on the third floor.  Faltisko testified that when he did notice a 
potential safety hazard he tried to
 address it as soon as possible, and thus, it was not unusual for hi
m to change electric plugs 
and light bulbs or sweep up a me
ss.  However, other employees 
were assigned to assist him a
nd he would have them do minor repairs or clean up.  He also en
gaged in noise testing of each 
floor in the plant sometime in
 late 1997 and early 1998 to en-
sure that the noise level at the facility did not exceed legal lim-
its. During his daily walk-through of the plant, Faltisko fre-
quently noticed employees who were not in their assigned cell 
and if more than 15 minutes woul
d elapse and he saw that same 
employee again outside of the assigned work area, he would 
request that they return to their work area.  He did this to many 
employees, including Quiros.  Kulbacki
1 recalled that Faltisko 
increased his presence around Kulbacki™s work area by engag-

ing in menial tasks like sweeping the floor and changing 
switches and light bulbs and that Supervisor Selinski would eavesdrop on conversations Kulb
acki had with other employ-
ees, would insert himself into the discussion, expressing the 
futility of affiliation with comments like, ﬁThe Company is 

going to do what they want with
 or without a Union.ﬂ  Simi-
larly, Kulbacki testified that Selinski began taking breaks in the 

smoke room, when he previously took breaks in another area.  
Kulbacki also observed that supervisors would follow around 
other members of the affiliation committee, including Valerie 
Baldwin and John Trippi. 
Here, the Respondent did not ma
ke any overt expression of 
concern about its production or 
about excessive breaktimes in 
connection with the employees™ preelection activities and there-
fore its assertion of these genera
lized reasons as a justification 
or its extra overt attention to and surveillance of employees 
appears to be pretextual.  The employees involved were known 
to be open supporters of CWA affiliation and the Respondent made no effort to inform any employees of its asserted reasons 
for increased managerial presence in the work area.  It appears 
that the increased attention by Friedmann, Zieminick, Selinski, 
and Faltisko was not merely coincidental, and Faltisko™s sub-
stantial personal performance of 
maintenance and janitorial 
duties (the record shows that in March 1998, Respondent em-
ployed between 7 and 10 mechan
ics and 3 janitors who were 
responsible for such duties around the facility and whose work-
ing shifts coincided with Faltisko
™s), reasonably would appear 
to be a contrived excuse to observe the employees and I find 

the reasons lack persuasion.  He
re, several of the Respondent™s 
supervisors changed their style and frequency of their observa-

tion of employees™ nominal work
 functions (which discontin-                                                          
 1 Kulbacki also was concerned that one of the plant™s regular surveil-
lance cameras was focused on his wo
rk area, however, other testimony 
appears to refute this belief and, as
 the matter is not persuaded in the 
General Counsel™s brief, it will
 not be discussed further. 
ued after the election), and I find that the affected employees 

could objectively and reasonably 
believe that they were sub-
jected to this increased attention because of their activities in 

support of CWA affiliation.  To uncharacteristically place un-
ion activist under close and obvi
ous observation has influence 
and effect upon employees that illegally interferes with their 

Section 7 rights.  See 
Laser Tool, Inc.
, 320 NLRB 105, 109 
(1995).  Under these circumstan
ces, the Respondent™s marked 
increase in the frequency and time
 of supervisors™ visits to the 
employees work areas created the impression that its employ-

ees™ union activities were under surveillance, and I conclude 
that the Respondent™s supervisor
s did engage in surveillance in 
violation of Section 8(a)(1) of the Act, as alleged. 
InterrogationŠOn or about March 17,
 Respondent™s super-visors, Faltisko and Farallo, dist
ributed campaign material (vote 
no buttons) to employees, and it is alleged that this constitutes a 
form of interrogation because it 
required employees to divulge 
their positions concerning the affiliation election, citing 
Kurz-Kasch, 239 NLRB 1044 (1978).  Farallo and Tirado admitted 
that Respondent ordered 300 anti-CWA buttons and had them 
shipped to its facility (which 
it received on March 17) and that 
Farallo and Zieminick both info
rmed supervisors about the 
ﬁvote noﬂ buttons, but told them 
not to hand them directly to 
employees.ﬂ 
Faltisko testified that he did not give a ﬁvote noﬂ button to 
any employees, even though he admitted he wore 6Œ8 such 

buttons at a time.  Quiros credibly testified that Faltisko distrib-
uted ﬁvote noﬂ buttons on or 
about March 17 when he gave 
some anti-CWA buttons, which he had in a plastic bag, to em-ployees on her line by placing the buttons on their machines 
and directly handing the buttons to
 some of them.  In particular, 
Quiros stated that Faltisko gave
 buttons to employees Carmen 
Gordon and Kwan (last name unknown) who worked a few 

machines behind her.  Quiros 
pointed out that the employees 
who received buttons did not appear to ask Faltisko for the 
buttons. Kulbacki also saw Faltisko wearing a ﬁvote noﬂ button and 
saw him give a ﬁvote noﬂ button to
 Carmen Gordon, as well as 
an envelope filled with such buttons.  Kulbacki then saw Falti-
sko and Gordon walk to Eunice
 Bates™ machine and saw Falti-
sko give Bates a ﬁvote noﬂ button. 
 Kulbacki also noted that he 
saw Faltisko give ﬁvote noﬂ buttons to a female Asian em-
ployee (name unknown) and another employee named Gio-
vanni (last name unknown).  Baldwin also saw Supervisor John Farallo hand ﬁvote noﬂ CWA buttons to two employees at work 
and noted that there were no conversations between him and 
the employees. 
At this point, I note that my 
evaluation of the demeanor of 
the witnesses and the circumstances leads me to conclude that 
the Respondent™s witnesses tes
timony in denying the actions 
attributed to them is strained 
and inherently unbelievable and I 
find that the General Counsel™s w
itnesses were credible in their 
corroborative description of the events.  However, although I 
find that the Respondent™s superv
isors did offer and give ﬁVote Noﬂ buttons to employees, I am 
not persuaded that the evidence 
is sufficient to show (by any accompanying words) that the 
distribution was made in a manner that would pressure employ-
ees to make an open acknowledgement of their affiliation sen-
 NEW ERA CAP CO. 535timents.  Accordingly, as there is no proof that the offers were 
accompanied by any threats or coercion, see 
Vemco, Inc., 304 
NLRB 911, 913 (1991), I find there is no compelling basis to 

find that the Respondent™s action 
in this respect constituted 
unlawful interrogation. 
ThreatsŠOn March 23, Plant Manager Farallo met with em-
ployees in order to discuss the CWA affiliation election.  Far-
allo testified he held a dozen m
eetings with groups of between 
3 and 50 employees.  Previously in February, Farallo, 
Zieminick, and Selinski held a meeting with employees in 
which Farallo stated that empl
oyees did not need a union, the 
that CWA just wanted employee
s™ money, and that Respondent 
did not want a union at the facility to intrude with employees™ 

jobs.  Farallo stated that Respondent was ready to open its plant 
in Alabama, which was getting ready to do the same job as the 
Buffalo plant, with the same production numbers.  Farallo then 
said that he thought the CWA was a bad idea for Respondent 
and its employees and stated th
at other unionized local employ-
ers had left the Buffalo area.  Farallo ended the meeting by 

reiterating and emphasizing that the Alabama plant was going 
to be doing the same production as the Buffalo plant. 
Quiros described the second meeting in March and how Far-
allo told employees that before voting at the affiliation election 
they should think about the fact 
that Trico, Mercy Hospital, and 
other local unionized employers 
moved to other locations be-
cause they had unions.  Furthermore, Farallo told employees 
that since the CWA began repr
esenting employees at Respon-
dent™s Derby, New York facility 97 grievances had been filed 

and 11 employees had been term
inated.  Farallo ended the 
meeting by telling employees that if they still wanted to have a 
job to think carefully about the things he had told them before 
voting. Kulbacki testified that in the second meeting with Farallo 
and Selinski, which was a few days prior the election, Farallo 
said that Respondent did not need the CWA because it already 
had the Independent Union.  Farallo then stated that employees 

in the Buffalo plant were training to go to the Alabama plant 
and tied that statement in with the CWA affiliation election.  
Farallo also told employees that David Koch, CEO and chair-
man of the board, told CWA representatives not to get involved 
in Respondent™s contract negotia
tions with major league base-
ball, but that CWA representatives had done so anyway.  Far-
allo admitted that he may have told employees, at some point, 
that many companies are taking their business to Mexico and 
that he may have stated that Respondent™s plant in Alabama 
was being fitted to do the same 
work as was being done at the Buffalo facility, but denied that
 he said that Respondent™s Ala-
bama plant was performing the sa
me work as Buffalo.  Farallo 
testified about what he ﬁwante
dﬂ to do in his 15-minute meet-
ings with the various groups of employees and then, with some 
prompting from the bench, was aske
d to state what he actually 
said.  He then testified as follows: 
 The first issue led into the second issue.  The issue of 
MLB™s interference into our Major League BaseballŠI™m 
sorry, the C.W.A.™s interference into our negotiations with 
Major League Baseball.  Th
e conversation back in Sep-
tember with Dave Kooh and Al Rudy, I explained that to 
them.  I told them about th
e subsequent visits by WGR 
Channel 2, the call from Jack Quinn™s office.  I told them 
about the meeting with Greg Murphy in October, which 
was really devastating to 
Dave Koch, and could have really caused us to lose the Major League Baseball license.  
We were up againstŠI know we mentioned some other 
names, but Nike and Reebok and everybody else, but that 

was a formidable, formidable foe.  Dave™s relationships 
were what was keeping us alive.  And when I say alive, I 
could not stress enough that w
ithout Major League Base-
ball, hundreds of hundreds of people were going to lose 
their job. 
There™s no question about it.  Plants were going to 
close; hundreds of people were going to lose their job.  It™s 
at least 55 percent of our business, and I let everybody 
know that that interference almost cost their jobs.  I 
wanted to make sure they realized that. 
I also wanted to make sure
, my third topic, and I knew 
that they would get a letter because the Derby employees 
got this letter.  This letter was from the Major League 
Baseball™s Players Association, and even my wife, when 
she showed me the letter, thought it was from Major 
League Baseball.  She™s my wife, a very intelligent 
woman.  You know degree and everything.  Thought this 
was from Major League Baseball. It was not from Major 
League Baseball.  It was from the Players™ Association.  
The Players™ Association is what caused us to have hun-
dreds of people laid off in the year of 1994 because of the 
strike.  The man that signed that letter was, in my mind, 
being a baseball fan and ever
ything elseŠthis is what I 
told peopleŠwas the cause of them being laid off for an 
extended period, and some people never being called back.  
They had found other employment; their unemployment 
had run out. 
So I pointed that out to them.  Don™t be fooled by this 
letter.  This letter is coming from the union who, by the 
way, the owners that vote on our
 contract, that™s who votes 
on a contract, they don™t have a lot of good things to say 

about the union.  Maybe in the papers they do, but they 
don™t in reality.  So that™s wh
at I pointed out to them.  And 
those were the three topics that I covered. 
 He denied that he said employee
s ﬁwould lose their jobs and be firedŠif they voted for the CWA,ﬂ 
but admittedly said that ﬁif 
we lost our Major League Baseball 
license, jobs would be lost.ﬂ 
Here, I credit the testimony by Quiros and Kulbacki regard-
ing what was said by Farallo at the meetings they attended.  
Quiros made contemporaneous notes, which corroborate her 
recall, and their testimony tracks Farallo™s version of his 
speeches.  Farallo™s testimony seems to be a blend of what he 
said and what he thought, or what
 he intended to convey, and I 
find that the employees™ recall is more specific, reliable, and 
trustworthy.  It is also noted that one concern raised about the 
affiliation campaign was the ability of various ethnic group 
employees to understand English,
 and I find that Farallo as-
serted explanations were most likely understood by the em-
ployees in the manner described by Quiros and Kulbacki, re-
gardless of what Farallo ﬁintendedﬂ to convey.  Taken together, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 536the statements by the plant™s senior official that the Company 
did not want the CWA (rather than the local, independent un-
ion), that other local business m
oved to other locations because 
of unions, that the Company had a new Alabama plant that 
could do the work of the Buffalo plant, that the CWA was un-
trustworthy in the eyes of the Company™s CEO, that after the 
CWA had come into the Respond
ent Derby plant 97 grievances 
had been filed and 11 employees 
terminated, and that if the 
Buffalo employees still wanted to have a job, they should think 
carefully about what he had to
ld them before voting, meant 
exactly what the employees interpreted his statement to mean, 
namely; that the Respondent did not want to deal with the 
CWA and would move or close the 
facility if employees did not 
reject affiliation with the CWA.   
Kulbacki also irrefutably testified that Supervisor Selinski 
told him that the Koch family (who own the Respondent) 
would close the plant down if there ever was a union at Re-
spondent™s facility.
3  Statements such as these are threats and 
they are not protected free speech.  Otherwise the comments are 
not shown to be mere personal opinions or objective predictions 
of a probable consequence beyond 
the Respondent™s control.  
See 
Wallace International de Puerto Rico
, 328 NLRB 29, 34  
(1999).  The expression of threats only a few days before the 
election along with the Respondent
™s open display of favoritism 
for the independent Union over the CWA makes the Respon-

dent™s action coercive in nature and interferes with employee 
rights to chose their own collective-bargaining representative 
without the interference of mana
gement.  Accordingly, I find 
that the Respondent is shown to 
have violated Section 8(a)(1) 
of the Act, in the respect, as alleged. 
Futility of Affiliation
ŠKulbacki™s unrebutted testimony 
showed that Supervisor Selinski made statements to employees, 
including Kulbacki who was an outspoken CWA supporter, as 

follows: ﬁthe Union isn™t going to do any good; don™t listen to 
this Union stuff: [Respondent] is going to do what it wants to 
with or without a Union; and you™re wasting your time and 
efforts.ﬂ  Kulbacki noted that Selinski repeatedly made these 
remarks in February and March, just prior to the vote.  
Selinski™s statements express Respondent™s position of the futil-
ity of employees to engage in 
union (affiliation) activities, and 
violates Section 8(a)(1) of the Act as alleged.  See 
Schmidt Tiago Construction Co., 286 NLRB 342, 359 (1987). 
Benefits for Voting
ŠThe Respondent admittedly urged its 
employees to vote and promised 
to and provided some of them 
with the benefits of free transportation and paid time off to vote 
at the affiliation election.  In this regard, Farallo authorized the 
issuance of a notice to employees, wherein Respondent urged 
employees to vote against affi
liation with the CWA and prom-
                                                          
 3 The consolidated complaint did not allege Selinski™s statements as 
violations of Sec. 8(a)(1) of th
e Act, however, the matter was fully 
litigated at the hearing and it is closely related to the complaint, as 
amended, which specifically alleged 
that Respondent made threats to 
close or move its facility.  Accordi
ngly, I grant the General Counsel™s 
motion amending the complaint to allege Selinski™s statements that it 
would be futile for employees to seek
 to affiliate the Independent Un-
ion with the CWA and that Respondent would close the plant down if 
employees selected the CWA or anot
her union, as violative of Sec. 
8(a)(1) of the Act.  
ised employees the benefits of free transportation and paid time 
off to vote at the affiliation election (it did not issue the notice 
to its Hamburg employees and did not offer or provide them 
with transportation, but did provide them with paid time off).  
Moreover, this was done despite 
the fact that Independent Un-
ion President Burkhard, who was responsible for running the 

election, told Respondent™s mana
gement, including Farallo and 
Personnel Manager Nowak, that she did not want any campaign 
buttons, buses, or any interfer
ence with the Independent Un-
ion™s affiliation election and that 
she hired security as part of 
her responsibility.  (I do not credit Nowak™s testimony that 
Burkhard did not tell her that the Independent Union did not 
want buses.) The Respondent argues that it is privileged to urge its em-
ployees to vote against affiliation, as well as to promise and 

actually provide employees with 
benefits of free transportation and paid time off to vote at the affiliation election relying on 
Westinghouse Electric Corp., 232 NLRB 56 (1977).  In 
West-
inghouse, the Board specifically held that the employer™s letter 
to its employees, at issue therein, concerned an upcoming vote 
on whether to call a strike, did not occur in conjunction with 
any unlawful conduct which might 
otherwise affect its impact 
on employees; and was not an attempt to interfere in internal 

union matters. The General Counsel, on the other hand, cites Amoco Pro-duction Co.
, 239 NLRB 1195 (1979), where the Board held 
ﬁwhatever factors motivate affili
ation, affiliation does not di-
rectly involve the employment 
relation. . . . Having no direct 
effect on the employment rela
tionship, affiliation vote proce-dures, are internal union matters.ﬂ  In his concurrence, Board 
Member Truesdale stated, in relevant part: ﬁThe question of 
affiliation is therefore purely an internal union matter and, as 
such, is of no concern to the em
ployer or to nonmembers of the 
union.  Such offer of assistance
 reveals conduct violative of 
Section 8(a)(1) of the Act.ﬂ 
Here, I agree with the General Counsel that the Respondent has interjected itself into the internal affairs of the Independent 
Union, despite the fact that the Independent specifically in-
formed Respondent that it did no
t want any assistance or inter-
ference with the affiliation election.  The Respondent is shown 
to have sought to obtain favor w
ith the Buffalo facility employ-
ees, especially Asian employees 
(the majority group), whom it 
apparently perceived would vote
 against affiliation with the 
CWA.  In particular, Respondent
 sought to give these employ-
ees the impression that it was their guardian by playing an ac-
tive role during the affiliation campaign and trying to portray 
the CWA in a negative light. 
Here, the facts are different than in the 
Westinghouse case, 
supra.  Here, the Respondent did not adopt a position of neu-
trality, instead it offered free transportation to employees, espe-
cially the Asian employees at its Buffalo plant a few blocks 
from its plant, while denying that
 offer to its apparently more 
diverse work force at its Hamburg 
plant, some 15 miles distant.  
The Respondent here offered and paid time off to vote while 
also engaging in overt support for the incumbent union over the 
CWA challenger, it made other vi
olations of Section 8(a)(1); 
and it engaged in the overall c
onduct that interfered with its 
employees™ rights to determine 
their own union activities and 
 NEW ERA CAP CO. 537free choice with respect to the affiliation election.  This case 
does not involve a Board-conducted representation election 
and, under these circumstances, 
I conclude that the offering and 
supplying of benefits in combin
ation with its urging employees 
to vote against affiliation goe
s beyond any demonstrated free 
speech opinion rights or safety concerns of the employer and 
clearly infringes on internal uni
on matters in violation of Sec-tion 8(a)(1) of the Act, as alleged. 
B. The Suspension of Valerie Baldwin  
In proceedings involving disciplinary action against employ-
ees, applicable law requires that the General Counsel meet an 
initial burden of presenting suffi
cient evidence to support an 
inference that the employee™s
 union or other protected con-
certed activities were a motivating factor in the employer™s 
decision to discipline them.  Here, the record shows that Val-
erie Baldwin was an open proponent of affiliation with the 
CWA and that the Respondent was aware of the CWA drive 
and of Baldwin™s involvement. 
 The record shows that, the 
Respondent engaged in other c
onduct, discussed above, that 
violated Section 8(a)(1) of the 
Act, that the Company strongly 
opposed the CWA™s affiliation effort, and that the Company™s 
CEO held strong opinions advers
e to the CWA; opinions that were communicated to his s
upervisors and employees. 
The basis for Respondent™s announced position of mistrust 
of the CWA because of its unwanted contact with Major 
League Baseball appear to be 
inconsistent and arguably irra-
tional or distorted.  First, CE
O Koch™s apparent aversion to 
potential adverse publicly would 
seem to be at odds with its post contract (and post affiliation election), willingness to air its 

problems in the public forum of a Board proceeding.  Also, Koch™s January 1997 letters to the Derby plant union and its 
employees reasonably must be 
interpreted as seeking union and 
employee support  ﬁto prove to baseball,ﬂ that a new production 

contract is in everyone™s best 
interest.  Yet in September 1997, 
after the CWA replaced the Derby Independent Union, Koch 

suddenly wanted no union involv
ement ﬁwhatsoever.ﬂ  Here, I 
credit former Derby Union Representative Geary™s testimony 

that he was the apparent source of any request that the CWA 
support the Respondent and that he did so in late July, prior to 
Koch™s change in attitude, because of Koch™s past appeal to the 
Union.  Contrary to Koch™s inaccurate accusations, the Union 
did honor his September wishes and Koch apparently made no 
effort to learn the source or time of the comments or reporting 

contacts.  Moreover, in September, New York area CWA rep-
resentative had merely made a reasonable good-faith offer to 
help, apparently unaware that 
Geary already had made a paral-
lel suggestion to the International president in Washington.  
The Respondent, however, persisted in its condemnation of the CWA™s purported ﬁreneging of the agreementﬂ not to ﬁinter-

fereﬂ and made this a centerpiece of its campaign to prevent the 
CWA from also succeeding the Independent Union in Buffalo. 
Under these circumstances, I find that the record shows spe-
cific antiunion (CWA) animus.  I also find that the General 
Counsel has shown that Baldwin was a CWA affiliation com-
mittee member and was known to be an aggressive CWA af-
filiation supporter.  Supervisor Tirado acknowledged that he 
spoke with her about the CWA 
affiliation issue and observed her speaking with other employees about the affiliation cam-
paign and she apparently was disciplined for conduct connected 
with the posting or distribution of 
notices relating to the affilia-
tion election and I find that the General Counsel has met his 

initial burden by presenting a sh
owing sufficient to support an 
inference that the employee™s
 union or other protected con-
certed activities were a motivating factor in Respondent™s deci-sion to discipline her.  Accordingly, the testimony will be dis-

cussed and the record evaluated in keeping with the criteria set 
forth in Wright Line, 251 NLRB 1083 (1980), see NLRB v. 
Transportation Management Corp.,
 462 U.S. 393 (1983), to consider Respondent™s defens
e and whether the General Coun-
sel has carried his overall burden. 
On March 25, the day of the election, Baldwin posted a hand 
drawn notice that said:  
 ATTENTION PICTURE I.D
. AND GREEN CARD 
ARE REQUIRED TO VOTE!!!  At about 7 a.m. Baldwin receiv
ed the notice, which was on a 
3Œ1/2 x 5 or 5 x 7 piece of paper that had visibly been torn out 
of a spiral notebook, from Kulbacki.  Kulbacki told Baldwin 
that he made the signs and had already posted some, but that 
they were torn down.  Kulbacki also told Baldwin that if she 
wanted to post them to go ahead, but that she did not have to do 
so.  Baldwin stated that she put Kulbacki™s sign together with 
other CWA signs that she was carrying with her.  I credit her 
testimony that she did not speak 
with Quiros about the notice or 
show it to her, did not know whether Quiros saw it, and never 

discussed Kulbacki™s intentions in drafting it. 
Baldwin testified that she posted one original in the second 
floor smoke room (and threw others away), and that there were 
about 10 employees in the smoke 
room at that time, including 
Bow Tran, Henry Nguyen, and 
Monique Adams.  Bow asked 
her if he would need identifica
tion and Baldwin replied that if 
he went to her table he would not need identification because 
she knew who he was, but that 
anyone she did not recognize 
would need identification.  Bald
win testified she did not read 
all of her postings and did not realize the word ﬁandﬂ was used 
and asserts that she told employees they would need a New 
York State driver™s license ﬁorﬂ a green card. 
The Independent Union assigned 
Baldwin to hand out ballots 
at tables ﬁW-Zﬂ which corresponde
d to the voters™ last name.  
Baldwin stated that she had a li
st of voter names and that she checked the list before giving voters a ballot.  During the elec-

tion, Baldwin pointed out that she did not recognize a particular 
employee who went to her tabl
e and whom she asked him for identification he showed her hi
s New York State driver™s li-
cense.  Baldwin matched up his name on the voter list and gave 
him a ballot.  Baldwin agreed that on the day of the election 
President Burkhard told employees that identification would 
not be required, nonetheless, Ba
ldwin said she requested identi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 538fication of an employee beca
use she could not understand how 
he was pronouncing his last name. 
Henry Nguyen confirmed that he saw Baldwin posting the 
notice in the second floor smoke 
room.  Contrary to Baldwin, 
Vanhnalone Ha testified that sh
e also witnessed Baldwin and 
Cecilia Quiros together posting another copy of the sign in the 
second floor lunchroom and that a comment was made about 
immigrations being present; however, she never conveyed any 
of her information or concerns to management.  Otherwise, I 
find this witness™ demeanor and testimony to be confused and 
untrustworthy and, in view of 
the lack of timely management 
knowledge of her observations, I find that her testimony is of 
no probative value.   
Kulbacki admitted that he posted one of the signs in the 
fourth floor men™s room immediately after arriving at work the 
day of the election, but observe
d that it was ripped down the 
next time he went to the men™s room.  Burkhard, president of 
the Independent Union, was shown one of the signs by Doris 
Makeyenko and Virgie Adams, who 
were upset by it.  She di-
rected that any remaining copies of the sign that were still 

posted be taken down and she 
immediately began walking 
around the plant telling employees that the sign was not true 
and that identification would not 
be needed to vote.  Around the 
same time, a supervisor told Personnel Manager Nowak about the sign.  She said she viewed it as a direct racial attack on the 
Asian employees at the plant and immediately contacted 
Burkhard.  Burkhard told Nowak that she had nothing to do 
with it, that it was not authorized, and that she was in the proc-
ess of informing all the employ
ees that the sign was untrue.  
Nowak then contacted Farallo who was at the Alabama plant.  

Farallo said he viewed the sign as
 being racist in nature and he 
instructed Nowak to ensure that
 all signs were removed.  He 
then contacted the Respondent™s 
attorney, and it was decided 
that the attorney would transm
it a letter to the CWA, condemn-
ing the Union for its racist tactics.  Nguyen, who felt that it was 
directed at the Asian employees
, told Nowak that he had wit-nessed Baldwin posting one of the signs in the second floor 
smoke room.  She again contacted Farallo who decided that no 
action should be taken until he returned to Buffalo on March 
30. Meanwhile, Supervisors Tirado, Heinrich, and Walker held a 
meeting of employees on the second and third floors.  Burkhard 
arrived, informed the employees that the sign was not correc,t 
and that no picture identification 
was needed in order to vote.  
At that point, Baldwin spoke up 
and proclaimed that as far as 
she was concerned identificatio
n would be required and that anyone who came to her table to vote had better have picture 
identification when them.  At 
this point, Mainthone Trieu, a 
Laotian employee, became involved in a discussion with Bald-
win.  Trieu testified that she felt the sign was directed at the 
Asian employees, and that she was yelling at Baldwin, telling 
her that she was wrong and that she was just trying to scare 
people off from voting.  She stated that, in response, Baldwin 
kept insisting that anyone who came to her table would need 
picture identification, such as a green card. 
The following day, Tirado and Heinrich told Nowak that 
Baldwin had been telling employees that if they came to her 
table, they would need a green card to vote, even after it had 
been said that there would be no such requirement.  Following 
Farallo™s return, Nowak and Farallo called Tirado, Heinrich, 
and Nguyen into the office where they recounted the events 
they witnessed involving Baldwin.  They then called Independ-
ent Union Representatives Burkhard and Adams to the office, 
along with Baldwin.  Baldwin appa
rently had one of the notices 
with her and Farallo asked her where she had acquired it, but 
she said she would not reveal her sources.  Farallo then asked 
her if she had ever posted the sign and if she had ever stated 
that employees would need a green card to vote, and she denied 
both.  Farallo explained that the Company had investigated the 
matter, and that the investigatio
n did not support her denials.  
Baldwin continued to deny a
ll involvement and demanded to 
face her accusers.  Tirado, Heinrich, and Nguyen were then 
brought back in the office, and each one again related the 
events.  According to Baldwin after hearing Nguyen, she 
ﬁrememberedﬂ that she had in fa
ct posted a sign but admitted at 
the hearing that she continued to lie by stating that she had no 

involvement with the sign and 
she replied that the Company 
was going to believe them anyway, so they should just get on 
with it. 
Farallo then informed her that
 she was being suspended for 3 
days for racial harassment.  Baldwin claimed that she herself 
had been harassed in 1994, and that nothing had been done 
about it.  Farallo responded that he did not know anything 
about that and Baldwin subseque
ntly signed her suspension 
notice and left the office. 
The Company maintains an antiharassment that provides, 
among other things, that offens
ive language and behavior re-
garding an individual™s race or national origin will not be toler-

ated.  Farallo, however, had never before suspended anyone for 
racial harassment.  The policy also explains that any complaint 
of such harassment should be brought to the attention of man-agement, and that management will fully investigate each com-
plaint and take forceful and 
appropriate remedial measures 
when necessary to redress any harm done.  (The policy is 

posted in the glass cases found on the second, third and fourth 
floors, but it was not otherwis
e distributed to employees).  
Here, I find that the issues of racial harassment for which 
Baldwin was disciplined is based principally on the ﬁGreen 
Cardﬂ ﬁRequired to Voteﬂ language of the sign she posted and 
the green card comment she made at the meeting, and, other-
wise, I find that other alleged co
mments attributed to her, prin-
cipally by Asian witnesses, played no part in the disciplinary 

process and, accordingly, are not relevant herein. The Charging 
Party points out that Baldwi
n (who is African-American) had 
no animosity towards Asians and testified that she associated 
with approximately 50 Asians in the workplace.  Mainthone 
Trieu, ﬁMo,ﬂ a Laotian employee,
 testified that she has known 
Baldwin for 5 years, that she liked Baldwin, thought Baldwin 

was a nice person, and that Ba
ldwin had Laotian friends and 
everyone was friendly in the plant.  The Charging Party then 
argues that Baldwin was not motivated by a desire to racially 
harass employees but to be able to verify the identity of voters 
before she gave out a ballot.  It
 also points out that the harass-
ment policy was not distributed to
 all employees, that the em-
ployers™ Asian witness had not seen the policy, the posted pol-
icy was only in English, and that Plant Manager Farallo had 
 NEW ERA CAP CO. 539discussed the policy only with 
supervisors.  The General Coun-
sel points out that the applicab
le collective-bargaining agree-
ment describes a progressive di
sciplinary procedure to be util-
ized by Respondent in issuing discipline.  In particular, article 
6.01(b) provides, ﬁExcept in cases of gross misconduct, for 
which the Employer may vary the disciplinary steps, the em-

ployer will issue warning slips in the following orders.ﬂ  Step 
1= written warning; Step 2= written warning; Step 3 = three (3Œ
day suspension; Step 4 = dismissal.  The Respondent, however, 

argues that it suspended Baldwin for violating its anti-harassment policy, a subject ma
tter failing under the progres-sive disciplinary procedure, because it determined that Bald-
win™s conduct was an ﬁovert racist actﬂ and constituted gross 
misconduct. While Farallo did not persona
lly know about the harassment 
Baldwin had complained about
 in 1994, Manager Nowak had 
received the complaint which i
nvolved verbal abuse and name 
calling at the plant and in phon
e calls to Baldwins™ home by 
Yvette Smalls who was apparently an acting supervisor (she 
was made a supervisor after the incident).  Nowak was basi-
cally dismissive about the signi
ficance of the complaints; Zim-
minack, however, did speak to Smalls; and Smalls asserts she 

received a verbal warning (apparently not reflected in her per-
sonal record).  As pointed out by the Court in 
Transportation 
Management Corp., supra, ﬁAn employer cannot simply pre-
sent a legitimate reason for its 
action but must persuade by a 
preponderance of the evidence that the same action would have 

taken place even in the absence of the protected concerted ac-
tivity conduct.ﬂ  Here, I am not 
persuaded that the Respondent 
has met its burden and I conclude
 that Baldwin would not have 
been suspended for the ﬁgreen cardﬂ incident in the absence of 
her union activity. 
The Respondent makes much of the point that it has a di-
verse work force at its Buffalo plantŠ37 percent Asian, 34 
percent Caucasian, 21 percent Black, and 17 percent Hispanic.  
Any one of these groups, however
, could include recent immi-
grants that would have a green card as a form of identification.  
On its face, no particular group would appear to be singled out 
by such a reference and the notice, while lamentable, is not 
objectively so inflamatory as to 
constitute illegal conduct.  The 
Respondent, however, reacted to th
e complaints of some Asians 
(the group it considered to be 
essentially for the continuation of 
the Independent Union), and reached the conclusion that a 
crude sign that referred to both a picture ID and a green card 
constituted not only anti-Asian racial harassment but gross 
misconduct. The investigation showed (or s
hould have shown) that Bald-win™s alleged involvement was tie
d into her concerns with the 
verification of identification of voters in voting on a matter of 

internal union affairs.  A fair 
investigation also might have 
shown that Baldwin accurately spoke about  ﬁidentificationﬂ 
not only a  ﬁgreen cardﬂ at the 
meeting and it appears that Su-
pervisors Tirado and Heinrich
 comments to Nowak were in-
complete or inaccurate.  The 
employer had made no previous 
overt efforts to concern itself with potential racial harassment 
matters beyond a bland posting in
 English, and some instruc-
tions to supervisors (but not to employees in general).  More-
over, the employer had no past r
ecord of dealing with or en-forcing its harassment policy and, in fact, had dealt with Bald-
win™s own complaint in a cursory fashion, with an apparent 
verbal warning as its choice of
 discipline.  While it is obvious 
that Baldwin did not help her own cause by denying her in-

volvement with the notice, it appears that the Respondent al-
ready had reached its conclusion that the incident was an  
ﬁovert racist act ﬁandﬂ ﬁgross misconduct.ﬂ  The notice was 
quickly taken down and appropr
iate corrective action and as-
surances were made by the president of the Independent Union 
and the voting occurred without incident or anyone being de-
nied or discouraged from participation.  The Respondent, how-
ever, chose to further publish and amplify the matter by posting 
a notice (in several languages), signed by CEO Koch that indi-
cated that actions had occurr
ed during the union affiliation 
campaign that constituted discrimination ﬁtoward Asian em-

ployees.ﬂ 
Under all these circumstances,
 I find that the Respondent™s 
reaction was pretextual and overblown, certainly in comparison 
to its past conduct, and I find 
that Plant Manager Farallo, was 
influenced by Koch™s animosity against the CWA when he 
chose to escalate the incident from one that could have been 
handled under step one of its progressive disciplinary system to 
step three and an immediate suspension.  I find that the Re-
spondent seized on this incident to further insert itself into in-
ternal union affairs and its efforts to keep the CWA out of its 
Buffalo facility and I conclude 
that it would not have departed 
from its progressive disciplinary system were it not for its in-
tense animus toward the CWA and Baldwin™s own effects on 
behalf of the CWA in the affiliation campaign. 
Here, the Respondent has not overcome the strong prima fa-
cie showing by the General Counsel and I conclude that the 
Respondent otherwise has failed 
to show that Baldwin would 
have been suspended absent her CWA activities.  The General 
Counsel has met its overall burden of proof and I further con-
clude that Respondent™s suspensi
on of this employee is shown 
to have been in violation of S
ection 8(a)(1) and (3) of the Act, as alleged. 
CONCLUSIONS OF LAW  
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2. The Independent Union and the CWA, PPMW Sector, 
both are labor organizations within the meaning of Section 2(5) 
of the Act. 3. By suspending Valerie Baldwin because of her union or 
other protected activity, Respon
dent engaged in unfair labor 
practices in violation of Section 8(a)(1) and (3) of the Act. 
4. By placing employees unde
r close observation and engag-
ing in surveillance of employees, by impliedly threatening to 

move or close its business if the employees affiliated with the 
CWA, by implying that it would be
 futile to chose to affiliate 
with the CWA and by interfering with internal union matters by 
urging employees to vote agains
t affiliation in combination 
with offering benefits the Respondent has interfered with, re-
strained, and coerced employees in the exercise of the rights 
guaranteed them by Section 7 of the Act, and thereby has en-
gaged in unfair labor practices in 
violation of Section 8(a)(1) of 
the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5405. Except as found herein, Respondent otherwise is not 
shown to have engaged in conduct violative of the Act as al-
leged in the complaint. 
THE REMEDY 
Having found that Respondent has engaged in certain unfair 
labor practices, I shall recommend 
that it be ordered to cease 
and desist and that it take certain affirmative action set forth 
below to effectuate the policies of the Act. 
With respect to the necessary affirmative action, it is rec-
ommended that the Respondent be ordered to make employee 
Valerie Baldwin whole for any loss of earnings she may have 
suffered because of the discrimi
nation practiced against her by 
payment to her a sum of money equal to that which she nor-
mally would have earned, in accordance with the method set 
forth in F. W. Woolworth Co.
, 90 NLRB 289 (1950), with in-
terest as computed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987),4 and that Respondent expunge from its 
files any reference to her suspension and notify her in writing 
that this has been done and that evidence of this unlawful disci-
pline will not be used as ba
sis for future personnel action 
against her. 
Otherwise, it is not considered necessary that a broad order 
be issued. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER The Respondent, New Era Cap Co., Buffalo, New York, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Suspending any employee becau
se of or in retaliation for 
their engaging in union or other 
activity protected by Section 7 
of the Act. (b) Interfering with, restraining, or coercing its employees in 
the exercise of the rights guaranteed them by Section 7 of the 
Act by placing employees unde
r close observation and engag-
ing in surveillance of employees, by impliedly threatening to 
move or close its business if the employees affiliated with the 
CWA, by implying that it would be
 futile to chose to affiliate 
with the CWA, and by interfering with internal union matters 

urging employees to vote agains
t affiliation in combination 
with offering benefits. 
                                                          
                                                           
4 Under 
New Horizons, interest is computed at the  ﬁshort-term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621.  Interest 
accrued before January 1, 1997 (the 
effective date of the amendment) shall be computed as in 
Florida Steel 
Corp., 231 NLRB 651 (1977). 
5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(c) In any like or related manner interfering with, restraining, 
or coercing its employees in the 
exercise of rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Make Valerie Baldwin whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
her, in the manner set forth in the remedy section of this deci-
sion. (b) Within 14 days from the date of this Order, remove from 
its files any reference to Valerie Baldwin™s unlawful suspension 
and, within 3 days thereafter, notify her in writing that this has 
been done and that the evidence 
of the unlawful suspension will 
not be used against her in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records including an 
electronic copy of the records if stored in electric forum, neces-
sary to analyze the amount of 
backpay due under the terms of 
this Order. (d) Within 14 days after service by the Region, post at its fa-
cilities in Buffalo, Hamberg, a
nd Derby, New York, copies of 

the attached noticed marked ﬁAppendix.ﬂ
6  Copies of the notice in English, Spanish, Laotian,
 and Vietnamese, on forms pro-vided by the Regional Director for Region 3, after being signed 
by the Respondent™s authorized 
representative, shall be posted 
by the Respondent and maintained for 60 consecutive days in 
conspicuous places including al
l places where notices to em-ployees are customarily posted.  Reasonable steps shall be 

taken by Respondent to ensure th
at the notices are not altered, 
defaced, or covered by any other material.  In the event that, 
during the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 

former employees employed by the Respondent and any time 
since October 1997. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Regi
on attesting to the steps Re-
spondent has taken to comply. 
 6 If this Order is enforced by a judgment of a United States Court of 
Appeals, the words in the notice reading  ﬁPosted by Order of the Na-
tional Labor Relations Board ﬁ shall read  ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board. ﬁ 
 